Citation Nr: 1738212	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for tension headaches for the period prior to September 29, 2010.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to September 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February to June 1968, February to August 1991, November 2001 to April 2004, and October 2006 to May 2009, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for right and left knee disabilities and hypertension and entitlement to a TDIU prior to September 29, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is evenly balanced as to whether, for the period from June 1, 2009 through September 29, 2010, the Veteran's tension headaches have more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 50 percent but no higher, from June 1, 2009 through September 29, 2010, for tension headaches have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's tension headaches are currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016), applicable to migraine headaches.  An initial noncompensable rating was assigned beginning June 1, 2009 and a 50 percent rating was assigned effective September 29, 2010.  At the May 2017 hearing, the Veteran expressly stated that he is only seeking a 50 percent rating for the period from June 1, 2009 through September 29, 2010, and that he is not seeking a rating in excess of 50 percent for any period.  As the Board is granting the Veteran's claim to the extent he has requested, the Board will not address whether entitlement to a higher rating, to include on an extraschedular basis, is warranted.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (an appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA regulations do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

In this case, at the May 2017 hearing, the Veteran reported that he first started experiencing headaches while in service.  He reports that medications did not help and that some headaches "put me down."  He reported that he currently experiences headaches nearly every day and that about two to three times per month he will have headaches where he has to lie down and "sleep it off."  The Veteran reported that the current frequency and severity of his headaches is about the same as when they first began in service.

On review of the evidence, service treatment records show that in April 2009, the Veteran reported frequent headaches in the back of his head and in May 2009, he complained of constant headaches which were assessed as probably migraines.  An April 2009 private treatment record indicates that the Veteran reported getting severe headaches of the back of his head which did not respond to extra strength Tylenol.

Post-service, in a July 2009 correspondence, the Veteran reported that he experienced severe headaches in the back of his head which lasted long enough that he would have to lie down.  At a July 2009 VA examination, the Veteran reported that his headaches, which started about two and a half years ago, would occur about two to three times per month and last about two hours and about one third of which were prostrating.  He reported that there was poor response to medication.  The examiner estimated that there was no effect on activities of daily living.  In November 2010, a VA examiner estimated that the Veteran's migraine headaches would result in increased absenteeism at work.  In June 2012, the Veteran reported that since about October 2007, he had experienced about three to four prostrating headaches per month.

Based on the evidence of record, the Board finds that the Veteran's symptoms have more nearly approximated the criteria for a 50 percent rating.  Initially, the Board notes that the Veteran is competent to report the frequency of his headaches and the symptoms associated with his headaches and the Board finds his reports to be generally credible.  Significantly, the Veteran has reported experiencing at least one - and often more than one - headache per month requiring him to lie down and sleep off for at least a couple hours and these headaches do not respond to medication.  In addition, the Veteran has asserted that the frequency and severity of his headaches have generally remained the same since the initial onset of his headaches during service.  Although the July 2009 VA examiner indicated that the headaches would not impact activities of daily living, the November 2010 VA examiner stated that they would result in increased absenteeism at work.  While the July 2009 examiner's assessment raises some question as to whether the headaches are productive of severe economic inadaptability, the Board notes there is no explanation for this finding provided, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tension headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100.  Accordingly, a 50 percent rating is warranted for the entire period on appeal.  The appeal is granted.


ORDER

An initial rating of 50 percent for tension headaches from June 1, 2009 through September 29, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, the Veteran in this case has had multiple periods of active duty as well as service in the National Guard, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In this regard, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Similarly, in order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during any inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.

As to hypertension, the Veteran has attributed this to both active duty and National Guard service.  The Board's review of the claims file shows that both prior to and during the first period of active duty, from February 1968 to June 1968, there is no evidence of hypertension.  Systolic blood pressure was no higher than 118 and diastolic blood pressure was no higher than 78.

Prior to the second period of active duty from February 1991 to August 1991, the evidence is generally negative for evidence of hypertension.  Although a February 1988 retention examination shows one blood pressure reading of 140/100, the remainder shows systolic blood pressure no higher than 120 and diastolic blood pressure no higher than 86.  The second period of active duty shows only a blood pressure reading of 128/78.

The evidence prior to the third period of active duty, from November 2001 through April 2004, is similar.  Until March 2000, both private treatment records and service treatment records show systolic blood pressure no higher than 148 (though generally between about 110 and 120), and diastolic pressure no higher than 86.  Significantly, a March 1995 over-40 examination shows that the Veteran denied high blood pressure and his blood pressure was 110/68; at an April 1997 retention examination, the Veteran denied hypertension and his blood pressure was 118/80.  However, although a March 2000 retention examination shows that his blood pressure was 122/68, the Veteran reported that he had high blood pressure and was taking Avapro.  A March 2001 private treatment record shows diastolic blood pressure of 84 and although a July 2001 private treatment record shows diastolic blood pressure of 92, another July 2001 private treatment record shows pressure of 82.

Thereafter, the evidence shows that during approximately the first two and a half years following the November 2001 entrance into the third period of active duty, the Veteran's systolic blood pressure was no higher than 131 and his diastolic blood pressure was no higher than 84.  Significantly, a March 2004 service treatment record shows that the Veteran denied currently taking medication.  However, another March 2004 service treatment record shows a notation of high blood pressure with readings of 140/94 and 150/100.  In April 2004, the end of the third period of active duty, the Veteran still denied taking any medication.

Prior to the fourth period of active duty, from October 2006 through May 2009, the evidence generally shows diastolic blood pressure above 90.  Although a November 2005 private treatment record shows that the Veteran was started on 20 mg of Benicar, treatment records from January and March 2006 continue to show diastolic blood pressure above 90.  In addition, the Veteran contends that during most of this period he was on ACDUTRA.  He has submitted orders from the Alabama National Guard indicating that he was ordered to ACDUTRA from June 1, 2004 through January 31, 2005; to annual training from October 1, 2005 through October 15, 2005; and ACDUTRA from October 16, 2005 to October 24, 2006, the day before he entered into his fourth period of active duty.

During the fourth period of active duty, the evidence shows that from October 2006 through August 2007, the Veteran continued to take Benicar with blood pressure at times below 160/90 and at times exceeding that number.  Blood pressure readings appear to have increased beginning in February 2008.  Although in November 2008, the Veteran denied taking any current medications, in March 2009, he again reported taking Benicar.

In November 2016, a VA examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  The examiner stated because an April 1997 examination documented no history of high blood pressure he therefore did not have hypertension during the period of active duty in 1991.  She additionally noted that although the Veteran contends that he was also on ACDUTRA from 2004 to 2006, with the exception of April to May 2004, because a February 2004 report of medical history shows that the Veteran was on Avapro for blood pressure, "this still pre-exists a period of active duty."  The examiner concluded that "this condition has followed the natural progression," but offered no additional supporting rationale.  As such, and to adequately address the evidence discussed above, the Board finds that an addendum opinion is required.

As to the knees, the Veteran has also attributed these disabilities to both active duty and National Guard service.  He claims that hard landings from parachute jumping, as well as the cumulative effect of this over time, have resulted in knee problems.  Significantly, a November 1967 National Guard entrance examiner found bilateral knee stiffness and weakness and service examinations from May 1968 through the Veteran's fourth period of active duty consistently showed normal knees and that the Veteran denied knee problems.  A December 2007 private treatment record, however, shows a left knee MRI indicating tears of the posterior horn of the lateral and medial meniscus and at an April 2009 separation examination, the Veteran reported that he had suffered a left knee injury although examination of the lower extremities was normal.

In November 2016, the VA examiner opined that the Veteran's bilateral knee condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  The examiner stated that although the Veteran reported that knee pain likely began during the first period of active duty, the November 1967 enlistment examination documented complaints of bilateral knee stiffness and weakness upon entry into military service.  She additionally reasoned that although the Veteran contends that he served as a paratrooper, he had no known direct knee or leg injury and that current imaging reveals no evidence of degenerative arthritis that usually occurs following trauma but also with advancing age.  The examiner concluded that "this condition has followed the natural progression," but offered no additional supporting rationale.  As such, and to adequately address the evidence discussed above, the Board finds that an addendum opinion is required.

In addition, to afford the Veteran every opportunity to substantiate his claims, and to ensure that there is a complete record upon which to decide it, an attempt should be made to verify all periods of ACDUTRA and INACDUTRA, to obtain the Veteran's complete service treatment and personnel records, and to associate them with the claims file.

Finally, in April 2012, during the pendency of the appeal, the Veteran submitted an application for a TDIU, claiming that, inter alia, his headaches had rendered him too disabled to work beginning in May 2009.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although an October 2010 rating decision granted entitlement to a TDIU from September 29, 2010, because the claim involving headaches predates that date, entitlement to a TDIU for the period prior to September 29, 2010 remains pending.  Since the Board's grant above may affect the resolution of this claim, the RO must first implement the Board's grant of a 50 percent rating for headaches.  Then, after completing development and readjudication of the remanded claims for service connection for hypertension and bilateral knees, the AOJ should readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the appellant's INACDUTRA and ACDUTRA.

2.  Contact the appropriate entity or entities to request the complete service treatment records and service personnel records pertaining to the Veteran's periods of relevant service in the National Guard.  All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159(c)(2).  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

3.  Forward the entire claims file in electronic records to the examiner who prepared the November 2016 VA opinions or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is etiologically related to any period of active duty service from February to June 1968, February to August 1991, November 2001 to April 2004, or October 2006 to May 2009, or to any period of ACDUTRA.

The examiner should also identify all current knee disorders that have been shown during the pendency of the claim.  Then, as to each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is etiologically related to any period of active duty service from February to June 1968, February to August 1991, November 2001 to April 2004, or October 2006 to May 2009, or to any period of ACDUTRA or INACDUTRA.

To the extent the examiner finds that clear and unmistakable evidence shows that hypertension or a knee disability preexisted any period of active duty service, the examiner must also provide an opinion as to whether there is clear and unmistakable evidence showing that it was not aggravated beyond its natural progression by service.

A complete rationale must accompany any opinion provided.

4.  After completion of the above, readjudicate the claims, including entitlement to a TDIU prior to September 29, 2010.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


